DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the Amendment filed on 07/12/2022.  
Claims 1-20 are presented for further examination.
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.
Response to Arguments
Applicant's argument concerns that prior art of record fails to teach "reallocating (of) the first data from the exempt portion of the data cache to a different portion of the data cache" that occurs "responsive to a request to execute a subsequent media management operation" In particular, Kessler fails to teach or suggest the reallocating of data from one portion of data cache (e.g., section 318 a of FIG. 3 of Kessler) to another portion of data cache. 
The examiner respectfully disagrees and submit that:
First, the specification does not describe “a request to execute a subsequent media management operation” because the specification discloses in para. [0046] and [0059] “the garbage collection operations are performed in the background to collect or relocate host data from the static SLC cache 230 to an XLC storage area 240 during host idle time… if a period of time of inactivity (e.g., no read or write activity by the host system 220) is reached”. 
Second, the specification does not describe “reallocating the first data from the exempt portion of the data cache to a different portion of the data cache” because the specification describes that, after the first media management operation (e.g., garbage collection operation), the portion of the first data is “identifies” as a second collected portion of the data cache” that is not included in the second exempt portion storing relatively newer host data (e.g., third data) because the first data is relatively older than the third data at T2, as shown in [0076]-[0077].
Paragraph [0077]: “At operation 670, the processing device identifies a second collected portion of the data cache of the memory sub-system, where the second collected portion stores fourth data written by the host system. In an embodiment, the second collected portion can be identified as the remaining portion of the data cache (i.e., the rest of the data cache, not including the second exempt portion). In an embodiment, at least a portion of the fourth data can include the first data that was exempted from the first garbage collection operation”
Therefore, the specification does not describe “reallocating the first data from the exempt portion of the data cache to a different portion of the data cache”; instead, the specification describes the first exempt portion where the first data is located is “identified” as a second collected portion after the first media management operation.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1, 7, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 7, and 15 recite claim limitations “Responsive to a request to execute a subsequent media management operation, reallocating the first data from the exempt portion of the data cache to a different portion of the data cache”. 
First, the specification does not describe “a request to execute a subsequent media management operation” because the specification discloses in para. [0046] and [0059] “the garbage collection operations are performed in the background to collect or relocate host data from the static SLC cache 230 to an XLC storage area 240 during host idle time… if a period of time of inactivity (e.g., no read or write activity by the host system 220) is reached”. 
Second, the specification does not describe “reallocating the first data from the exempt portion of the data cache to a different portion of the data cache” because the specification describes that, after the first media management operation (e.g., garbage collection operation), the portion of the first data is “identifies” as a second collected portion of the data cache” that is not included in the second exempt portion storing relatively newer host data (e.g., third data) because the first data is relatively older than the third data at T2, as shown in [0076]-[0077].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (Specification paragraphs [0019]-[0022]; hereinafter AAPA) in view of Kessler et al. (US 6,681,306; hereinafter Kessler).
Regarding independent claim 1, AAPA teaches performing a media management operation on the collected portion of the data cache to relocate the second data to a storage area of the memory sub-system that is at a higher data density than the data cache ([0019], Conventionally, during host idle time, a garbage collection operation can be performed to relocate all of the host data stored in the static SLC cache to high density bulk storage, referred to as an XLC (e.g., MLC/TLC/QLC) storage area (e.g., having a 256 GB storage size). The garbage collection operation includes a process of relocating data from one or more data blocks (e.g., the static SLC cache) into a new destination data block (e.g., the XLC storage), with the intended purpose of data consolidation to free up storage resources of the static SLC cache for subsequent erase and new write processing).
AAPA does not teach exempt portion. In an analogous art of garbage collection, Kessler teaches an exempt portion, wherein the exempt portion comprises a first set of data blocks that store first data written by a host system (claim 19, a first area being initially designated to store recently allocated objects, wherein the first area includes first and second sub-sections, the method comprising: designating the first sub-section {exempt} of the first area for allocation of new objects; col. 6, ll. 5-6, by not scavenging the younger section, the objects in the younger section are allowed more time to die); 
identifying a collected portion of the data cache of the memory sub-system, wherein the collected portion comprises a second set of data blocks that store second data written by the host system (claim 19, performing garbage collection on the second sub-section {collected portion} of the first area when the determining determines that the first sub-section of the first area should no longer be designated for allocation of new object; col. 5, ll. 61-66, The most recently allocated objects in the new generation are kept in a “younger” section, while the less recently allocated objects in the new generation are kept in an “older” section. When the new generation becomes filled to the extent that it is not possible to allocate an additional object in the new generation, only the older section of the new generation is scavenged); 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of AAPA and Kessler before them, to improve AAPA’s conventional memory subsystem that manage the static SLC cache wherein a garbage collection operation relocating/reclaiming the entire static SLC cache to the XLC blocks during host idle time (AAPA, [0021]) with Kessler’s memory partitioned into exempt portion (e.g., first sub-section storing new objects exempted from scavenging) and collected portion (e.g., second sub-section, wherein garbage collection is performed); and only the older data in the collected portion is garbage collected while the younger data in the exempted portion is not scavenged. The motivation of doing so would be for the benefits of for reducing the number of live objects copied to an old generation during a generational scavenging garbage collection (Kessler, col. 3, ll. 51-54).
Thus, the combination of AAPA and Kessler teaches identifying, by a processing device, an exempt portion of a data cache of a memory sub-system, wherein the exempt portion comprises a first set of data blocks that store first data written by a host system to the data cache; identifying a collected portion of the data cache of the memory sub-system, wherein the collected portion comprises a second set of data blocks that store second data written by the host system.
The combination of AAPA and Kessler teaches performing a media management operation on the collected portion of the data cache to relocate the second data to a storage area of the memory sub-system that is at a higher data density than the data cache, wherein the exempt portion of the data cache is exempt from the media management operation (Kessler, col. 5, ll. 61-66, The most recently allocated objects in the new generation are kept in a “younger” section, while the less recently allocated objects in the new generation are kept in an “older” section... only the older section of the new generation is scavenged; AAPA, [0019], Conventionally, during host idle time, a garbage collection operation can be performed to relocate …host data stored in the static SLC cache to high density bulk storage, referred to as an XLC (e.g., MLC/TLC/QLC) storage area); and 
Responsive to a request to execute a subsequent media management operation, reallocating the first data from the exempt portion of the data cache to a different portion of the data cache  (
Kessler, Col. 6, ll. 6-11, After Scavenging of the older Section is completed, the older Section effectively becomes the current younger Section, while the younger Section effectively becomes the current older Section on which Scavenging will be performed when the current younger Section fills up; col. 7, ll. 18-22, the positioning of boundary 322 may be a dynamic process. Specifically, boundary 322 may be repositioned as necessary during processing to effectively optimize the performance of a computing System;
Upon the broadest reasonable interpretation, a data located in a young section {exempt portion} may effectively become in an old section {different portion} when the young section become a different portion, e.g., old section, in response to (1) a “younger” section is created after garbage collection, or (2) positioning of boundary change is repositioned).
Regarding independent claim 7, AAPA teaches a system comprising: a memory component; and a processing device operatively coupled to the memory component ([0021], Conventional memory sub-systems are configured to manage the static SLC cache by relocating or reclaiming the entire static SLC cache to the XLC blocks during host idle time…garbage collection also involves additional writes by rewriting the data from the static SLC cache to the XLC storage are), the processing device to: … (Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Additionally, Kessler further teaches determine, based on one or more first workload metrics associated with a host system, a first exempt portion size of a data cache of a memory sub-system (claim 19, a first area being initially designated to store recently allocated objects, wherein the first area includes first and second sub-sections, the method comprising: designating the first sub-section {exempt} of the first area for allocation of new objects; col. 6, ll. 5-6, by not scavenging the younger section, the objects in the younger section are allowed more time to die; Kessler, col. 12, ll. 35-38, the size of a younger Section may be increased when it is determined that during garbage collection on the older Section, a significant number of live objects are copied into the old generation); determine, based on one or more first workload metrics associated with a host system, a first exempt portion size of a data cache of a memory sub-system (Kessler, col. 12, ll. 35-38, the size of a younger Section may be increased when it is determined that during garbage collection on the older Section, a significant number of live objects are copied into the old generation); identify a first exempt portion of the data cache based on the first exempt portion size, wherein the first exempt portion includes a first set of data blocks storing first data written to the data cache by the host system (Kessler, col. 7, ll. 18-22, the positioning of boundary 322 may be a dynamic process. Specifically, boundary 322 may be repositioned as necessary during processing to effectively optimize the performance of a computing System); Docket No. 34300.403 (L0133)… (Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Regarding independent claim 15, Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1.
Additionally, Kessler teaches a non-transitory computer-readable medium storing instructions that, when executed, cause a processing device to (claim 1, computer-implemented method; Fig. 7).
Regarding claim(s) 2 and 16, the combination of AAPA and Kessler further teaches identifying a fixed size of the exempt portion of the data cache (Kessler, col. 11, ll. 59-62, the boundary may be fixed such that the relative sizes of the younger section and the older section are constant).  
Regarding claim(s) 3 and 17, the combination of AAPA and Kessler further teaches maintaining storage of the first data in the data cache following performance of the media management operation / garbage collection operation (Kessler, col. 5, ll. 65-66, only the older section of the new generation is scavenged; col. 6, ll. 5-6, by not scavenging the younger section, the objects in the younger section are allowed more time to die).  
Regarding claim(s) 4, the combination of AAPA and Kessler further teaches wherein a first size of the exempt portion is adjusted following performance of the media management operation (Kessler, col. 7, ll. 18-22, the positioning of boundary 322 may be a dynamic process. Specifically, boundary 322 may be repositioned as necessary during processing to effectively optimize the performance of a computing System;
Kessler, col. 12, ll. 35-38, the size of a younger Section may be increased when it is determined that during garbage collection on the older Section, a significant number of live objects are copied into the old generation).  
Regarding claim(s) 18, the combination of AAPA and Kessler further teaches wherein a first size of the exempt portion is adjusted following performance of the garbage collection operation (Kessler, col. 7, ll. 18-22, the positioning of boundary 322 may be a dynamic process. Specifically, boundary 322 may be repositioned as necessary during processing to effectively optimize the performance of a computing System;
Kessler, col. 12, ll. 35-38, the size of a younger Section may be increased when it is determined that during garbage collection on the older Section, a significant number of live objects are copied into the old generation).  
Regarding claim(s) 5 and 19, the combination of AAPA and Kessler further teaches wherein the first data comprises a set of most recent data written by from the host system; and wherein the second data comprises data that is older than the first data (Kessler, col. 5, ll. 61-66, The most recently allocated objects in the new generation are kept in a “younger” section, while the less recently allocated objects in the new generation are kept in an “older” section. When the new generation becomes filled to the extent that it is not possible to allocate an additional object in the new generation, only the older section of the new generation is scavenged).  
Regarding claim(s) 6 and 20, the combination of AAPA and Kessler further teaches wherein the media management operation/garbage collection operation is performed in response to identifying an idle event associated with the host system (AAPA, [0019], Conventionally, during host idle time, … garbage collection operation includes a process of relocating data from one or more data blocks (e.g., the static SLC cache) into a new destination data block (e.g., the XLC storage)).
Regarding claim(s) 9, the combination of AAPA and Kessler further teaches wherein the data cache comprises single level cells and the storage area comprises one of multi-level cells, triple level cells, or quad-level cells (AAPA, [0019], Conventionally, during host idle time, … garbage collection operation includes a process of relocating data from one or more data blocks (e.g., the static SLC cache) into a new destination data block (e.g., the XLC storage)).  
Regarding claim(s) 10, the combination of AAPA and Kessler further teaches wherein the processing device is to: identify a first idle event associated with the host system, wherein the first garbage collection operation is performed in response to the first idle event (AAPA, [0019], Conventionally, during host idle time, … garbage collection operation includes a process of relocating data from one or more data blocks (e.g., the static SLC cache) into a new destination data block (e.g., the XLC storage); Kessler, col. 9, ll. 9-11, a garbage collection typically occurs either when an attempt is made to allocate an object or during pause in processing).  
Regarding claim(s) 11, the combination of AAPA and Kessler further teaches wherein the processing device is to: Docket No. 34300.403 (L0133) 30determine, based on one or more second workload metrics associated with the host system, a second exempt portion size of the data cache; identify a second exempt portion of the data cache, wherein the second exempt portion is based on the second exempt portion size and stores third data written by the host system; and identify a second collected portion of the data cache of the memory sub-system, wherein the second collected portion stores fourth data written by the host system (Kessler, col. 6, ll. 6-11, After Scavenging of the older Section is completed, the older Section effectively becomes the current younger Section, while the younger Section effectively becomes the current older Section on which Scavenging will be performed when the current younger Section fills up; col. 7, ll. 18-22, the positioning of boundary 322 may be a dynamic process. Specifically, boundary 322 may be repositioned as necessary during processing to effectively optimize the performance of a computing System).  
Regarding claim(s) 12, the combination of AAPA and Kessler further teaches wherein the first exempt portion size and the second exempt portion size are different values (Kessler, col. 7, ll. 18-22, the positioning of boundary 322 may be a dynamic process. Specifically, boundary 322 may be repositioned as necessary during processing to effectively optimize the performance of a computing System).  
Regarding claim(s) 13, the combination of AAPA and Kessler further teaches wherein the processing device is to: perform a second garbage collection operation on the second portion of the data cache to relocate the second data to the storage area, wherein the first exempt portion of the data cache is exempt from the second garbage collection operation (Kessler, Col. 6, ll. 6-11, After Scavenging of the older Section is completed, the older Section effectively becomes the current younger Section, while the younger Section effectively becomes the current older Section on which Scavenging will be performed when the current younger Section fills up; col. 7, ll. 18-22, the positioning of boundary 322 may be a dynamic process. Specifically, boundary 322 may be repositioned as necessary during processing to effectively optimize the performance of a computing System).  
Regarding claim(s) 14, the combination of AAPA and Kessler further teaches wherein the processing device is to: identify a second idle event associated with the host system, wherein the second garbage collection operation is performed in response to the second idle event (AAPA, [0019], Conventionally, during host idle time, … garbage collection operation includes a process of relocating data from one or more data blocks (e.g., the static SLC cache) into a new destination data block (e.g., the XLC storage); Kessler, col. 9, ll. 9-11, a garbage collection typically occurs either when an attempt is made to allocate an object or during pause in processing).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (Specification paragraphs [0019]-[0022]; hereinafter AAPA) in view of Kessler et al. (US 6,681,306; hereinafter Kessler), further in view of Therene et al. (US 2020/0133898; hereinafter Therene).
Regarding claim(s) 8, AAPA and Kessler do not explicitly teach, in an analogous art of cache management, Therene teaches wherein at least one of the one or more first workload metrics comprise a host burst size associated with the host system, an amount of valid data relocated into the [0070], the media access manager 130 may use a prediction of host system behavior with respect to “write density” to manage use of a cache (e.g., SLC Flash cache) through preemptive (e.g., early) data migration to storage media (e.g., xLC Flash storage) or dynamic bypass of the cache. For example, based on a prediction of a large write burst, the media access manager 130 may perform early data migration from the cache memory to storage media to free enough space to absorb the write burst. In other cases, the media access manager 130 may determine that current idle time is insufficient for data migration and instead cause the large write burst to bypass the cache memory for writing directly to the storage media).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Therene, AAPA and Kessler before them, to improve AAPA and Kessler’s cache exempt portion with Therene’s dynamic bypass of the cache and/or early data migration from the cache memory to storage media for the benefits of freeing enough space to absorb write burst.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C CHAN whose telephone number is (571)272-9992.  The examiner can normally be reached on Monday - Friday 10 AM to 6 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIM VO can be reached on (571)272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2138